                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           WESTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )   Case No. 19 CR 50026
                                          )   Judge Philip G. Reinhard
LUIS ALFREDO DELACRUZ,                    )

      UNITED STATES’ RESPONSE TO DEFENDANT LUIS ALFREDO
          DELACRUZ’ MOTION TO SUPPRESS STATEMENTS

      The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, submits the following response

to defendant LUIS ALFREDO DELACRUZ’ Motion to Suppress Statements (R. 34)

(“Motion”).

      Defendant seeks to suppress his statements, asserting that he was in custody

and that he was not read his Miranda rights. Following a hearing to resolve factual

disputes between the parties, the Court should deny defendant’s motion to suppress

statements because the defendant was not in custody and the interview was

consensual.

                                 BACKGROUND

      The government anticipates that testimony and other evidence at a

suppression hearing would establish the following:

      On June 1, 2018, at approximately 8:10 a.m., Department of Homeland

Security Special Agents Daniel Nugent, Jennifer Finerty, and Sean Hartnett and

DeKalb County Detective Kris Mecca arrived at the defendant’s home located at 1431
Sunrise Drive in DeKalb County to conduct an interview of the defendant.          At

approximately the same time, other law enforcement officers arrived at defendant’s

place of business, Alfredo’s Iron Works located at 280 West Lincoln Highway,

Cortland, Illinois to execute a search warrant.

      When the Agents and Officer approached the defendant’s home, they were

greeted outside by the defendant’s wife. The Agents and Officers were dressed in

their ballistic vests that had police markings on them and their firearms were

properly holstered. The agents explained that they wanted to speak with the

defendant and asked whether they could come inside the residence. The defendant’s

wife allowed the law enforcement officers to enter the home. While inside, the agents

and officer waited for the defendant as he finished up a phone call and he emerged

from a back room to greet them. The law enforcement officers identified themselves

by displaying their official badges and credentials and asked the defendant whether

he was willing to speak with them. The defendant agreed and invited agents into his

kitchen. While in the kitchen, an Agent showed the defendant the federal search

warrant for the defendant’s business referencing alien smuggling and harboring. The

defendant’s wife was present during the interview and moved freely throughout the

home getting the defendant coffee at one point. The defendant remained free to move

around as well, and he was never handcuffed or physically restrained in anyway. The

defendant had his smart phone, but did not call anyone or request to call anyone

including a lawyer. The tone of the interview was not hostile or combative. The

defendant was never threatened or promised anything.        No physical violence or

                                          2
aggression was displayed toward the defendant or his wife in anyway. No officer or

agent took out or displayed their weapons at any time.

        During the interview, the defendant made several incriminating statements

regarding how he purchased his workers from Mexico, brought them back to DeKalb

County, and provided housing to them, which he later deducted from their paycheck

as a “resident tax”. The defendant also admitted he repaid himself for the debt he

incurred for smuggling his workers into the United States by deducting these fees

from their paychecks. The defendant estimated the he picked up aliens in San

Antonio and Los Angeles a total of four times, each time picking up two aliens each

time.      The defendant also admitted that his workers obtained fake identification

documents such as social security cards and green cards, and that these items were

stored at his business. The defendant admitted that he knew what he was doing was

illegal.

        At the conclusion interview, the Agents asked for the defendant’s consent to

search his cell phone and work vehicle.        The defendant agreed, read the forms

provided by agents, and signed two consent to search forms: one for his phone and

one for his work vehicle. See Ex. 2 and 3. Agents Nugent and Finerty, and Officer

Mecca, along with the defendant each signed and dated the forms. Id. The interview

ended at approximately 9:27 a.m., about one hour and 15 minutes after it started.

The defendant left his home and met with law enforcement agents and officers who

were executing a search warrant at his business. During the execution of the search

warrant, the defendant showed Agent Nugent where the fake documents were stored.

                                           3
After the conclusion of the execution of the search warrant, the defendant remained

at his business and was not arrested.

      On April 16, 2019, the defendant was charged in multi-count indictment with

several counts of bringing in and harboring certain aliens in violation of Title 8,

United States Code, Sections 1324(a)(1)(A) and 1324(a)(2)(B). R. 2. The defendant

appeared in court for arraignment on April 23, 2018. R. 8. The defendant is currently

on bond.

                                   ARGUMENT

      Defendant argues that defendant’s statements to the law enforcement officers

should be suppressed because they were obtained as a result of a custodial

interrogation without giving the defendant Miranda warnings.

      An evidentiary hearing is needed to resolve factual disputes between the

parties about whether defendant was in custody at the time he made incriminating

statements. As set forth more fully below, the government’s evidence at the

suppression hearing will establish that defendant was not in custody at the time he

made oral statements to law enforcement officers.    As detailed below, following an

evidentiary hearing, the Court therefore should deny defendant’s motion to suppress

statements.

I.    Miranda Warnings Were Not Required Because the Defendant Was
      Not In Custody.

      Defendant contends that his statements to the law enforcement officers should

be suppressed because they were obtained through custodial interrogation and he


                                         4
was not provided his Miranda rights. There is no dispute that the defendant was not

given Miranda. The only issue is whether the defendant was in custody, and the

government contends that after a hearing, the defendant’s motion should be denied

because the evidence and testimony at hearing will demonstrate that defendant was

not arrested or in custody and he voluntarily agreed to the interviewed.

       “A person is ‘in custody’ for Miranda purposes if there was a formal arrest or

a restraint on his or her freedom of movement of the degree associated with a formal

arrest.” United States v. Ambrose, 668 F. 3d 943, 954-955 (7th Cir. 2012); see also

United States v. Thompson, 496 F.3d 807, 810 (7th Cir. 2007). The inquiry into

whether a suspect is in custody is an objective one and “[t]he Court has identified two

discrete inquires critical to that determination: ‘(1) what were the circumstances

surrounding the interrogation; and (2) would a reasonable person have felt he or she

was at liberty to terminate the interrogation and leave.’” Id. Once that determination

is made, “courts apply the objective test to resolve the ultimate inquiry-whether there

was a formal arrest or restraint on freedom of movement of the degree associated

with a formal arrest.” Id. at 955 citing Yarborough v. Alvarado, 947 U.S. 652, 663

(2004). Relevant factors indicative of whether a person should be considered in

custody include whether the (1) encounter occurred in a public place; (2) whether the

suspect consented to speak with the officers; (3) whether the officers informed the

individual that he was not under arrest; (4) whether the individual was moved to

another area; (5) whether there was threatening presence of several officers and a

display of weapons or physical force; (6) whether officers deprived the suspect of

                                          5
documents needed to depart; and (7) whether the officers’ tone of voice was such that

their requests were likely to be obeyed. Id. citing United States v. Barker, 467 F.3d

625, 629 (7th Cir. 2006). This is a non-exhaustive list. Id. Interviews in the suspect’s

home are generally non-custodial. Beckwith v. United States, 425 U.S. 341 (1976).

“Where a person voluntarily agrees to meet with law enforcement agents, that weighs

against a finding that the person could reasonably believe he is in custody.” Ambrose,

668 F.3d at 956 citing Yarborough, 541 U.S. at 661.

      As set forth above, when law enforcement officers came to meet the defendant

on June 1, 2018, the defendant had a consensual encounter with them at his home.

After receiving consent to enter the residence from the defendant’s wife, the

defendant voluntarily agreed to meet with law enforcement agents. Based on the

officers’ attire, the defendant knew he was speaking with law enforcement and agreed

to speak with them. The defendant, not the officers, suggested to meet and talk in

his kitchen.    Although the defendant was not told that he was not under arrest

and/or that he was free to leave, this is not dispositive on the issue of custody. See

United States v. Ambrose, 668 F. 3d at 954; see also Thompson v. Keoshane, 516 U.S.

99, 113-6 (1995) (the Miranda test for custody does not ask whether the suspect was

told that he was free to leave; the test asks whether ‘a reasonable person [would] have

felt, he or she was not at liberty to terminate the interrogation and leave)(emphasis

added). The officers were honest with the defendant and showed the defendant a

copy of the search warrant for his business. The defendant who had access to his

phone did not ask or call a lawyer after receiving this document. The defendant was

                                           6
never transported or moved to another area of his home, nor did he tell the officers to

leave. The defendant was not threatened, promised anything or mentally coerced in

any way. The defendant knowingly and voluntarily consented in writing to a search

of his phone and work car. The defendant freely left the interview and met the officers

at his business. The defendant’s home was never searched. The entire interview

lasted only approximately one hour and fifteen minutes. The defendant was not

handcuffed or physically restrained in any way. The defendant’s wife was present

throughout the interview. The defendant was not arrested, which weighs against a

custody finding. See United States v. Patterson, 826 F.3d 450, 458 (7th Cir. 2016). The

defendant later surrendered himself on his own accord.

      Defendant implies that the size of his kitchen favors a custodial setting. First,

the defendant chose the kitchen for the interview. Second, the defendant’s wife was

present for the interview. Third, the interview was short in length. Finally, the

defendant was not locked or forced to stay in the kitchen, nor did the agents prevent

him from leaving the kitchen. These factors, among others in this case, favor a

finding of not in custody. See United States v. Clark, 798 Fed. Appx. 5, 8 (7th Cir.

2020)(finding “an interrogation in familiar surroundings lasting under an hour

‘generally weights in favor of finding that [the suspect] was not in custody.’ ”) Even

if the size of the kitchen was an issue, standing alone, this does not establish custody.

      The defendant also asserts that officers blocked both the front and back doors

of the house. R. 34 at 6. In her affidavit, the defendant’s wife states that an officer

stood in front of the front door and another was at the back door to the kitchen. R.

                                           7
34-1 at 6. Presumably, this is the information relied upon to form the basis of the

defendant’s motion. The Miranda test for custody asks whether ‘a reasonable person

in the suspect’s position would have understood the situation. See Ambrose, 668 F. 3d

at 954. The perspective of the defendant’s wife is irrelevant for the purposes of

determining custody of the defendant. In any event, the defendant’s wife indicated

that only three officers were in the kitchen, and another officer in the living room.

This is not a threatening presence of several officers and it is not alleged that any of

these officers displayed their weapons or used physical force.

      Under the totality of these circumstances, a reasonable person in the

defendant’s position would have felt free to leave, and therefore was not in custody

for the purposes of Miranda.

                                   CONCLUSION

      The government’s evidence will establish that defendant consented to an

interview at his home and that he was not in custody for Miranda to apply. As a

result, following a hearing, his motion to suppress should be denied.


                                            Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney

                                        By: /s/ Vincenza Tomlinson
                                           VINCENZA TOMLINSON
                                           Assistant United States Attorney
                                           327 South Church Street, Suite 3300
                                           Rockford, Illinois 61101
                                           (815) 987-4444
                                           8
                          CERTIFICATE OF SERVICE

      The undersigned Assistant United States Attorney hereby certifies that on

November 19, 2020 in accordance with FED. R. CRIM. P. 49, FED. R. CIV. P. 5, LR5.5,

and the General Order on Electronic Case Filing (ECF), the following document:

     UNITED STATES’ RESPONSE TO DEFENDANT LUIS ALFREDO
         DELACRUZ’ MOTION TO SUPPRESS STATEMENTS

was served pursuant to the district court’s ECF system as to ECF filers.



                                          /s/ Vincenza Tomlinson
                                          VINCENZA TOMLINSON
                                          Assistant United States Attorney
                                          327 South Church Street, Suite 3300
                                          Rockford, Illinois 61101
                                          (815) 987-4444




                                         9
